ACCEPTED
                                                                                                       01-14-00914-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                 4/15/2015 10:15:33 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK

                      Linebarger Goggan Blair & Sampson, LLP
                               4828 Loop Central Drive, Suite 600
                                     Houston, Texas 77081                          FILED IN
                                      Main: 713-844-3400                    1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            4/15/2015 10:15:33 AM
                                                                                     April 15,
                                                                            CHRISTOPHER     A. 2015
                                                                                               PRINE
                                                                                     Clerk
Via E-File

The Honorable Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin
Houston, Texas 77002-2066
        Re:     Letter Requesting Status Information in Case No. 01-14-00914-CV; Jay Cohen v.
                Midtown Management District; In the First Court of Appeals, Trial Court Cause
                No. 2013-16814.
Dear Clerk:
        On December 10, 2014 the Court instructed Appellant to pay, or make arrangements to
pay, the reporter’s fee on or before January 9, 2015. However, the Court’s electronic docket does
not reflect whether Appellant complied, and therefore, I write to ask if such compliance has in fact
occurred.
        Thank you for your assistance in this matter. Please contact me if you have any questions.


                                                          Sincerely,




                                                          Nick Nicholas

cc:     Mr. George F. May (via e-mail to george@towmeymay.com)
        Mr. Jason L. Bailey (via e-mail to jbailey@pbfcm.com)




Edward J. (Nick) Nicholas   Direct: 713-844-3405     Fax: 713-844-3504      Nick.Nicholas@lgbs.com